*124On Rehearing.
ANDERSON, J.-
Counsel for appellant insists that the statutory suggestion does not contemplate or authorize an entire extinguishment of the mortgage debt, but only a reduction of same; that is the suggestion does not deny that something was due on the mortgage. It may be that, under the suggestion alone, the defendant cannot question the once existence of the mortgage debt; but, as we held in the Hooper Case, supra, the defendant conld show, under the statutory suggestion, any fact going to a reduction of the debt named, such as partial failure of consideration, partial payment, usury, set-off in part, or recoupment in part. If the set-off should be equal to or exceed the mortgage debt, or if it be less, but, together with some other item of credit permissible under the suggestion, they be sufficient to wipe out the mortgage debt, we know of no reason why the jury could not so find, and return a verdict for the defendant, notwithstanding the once existence of a debt was not or could not be questioned, except by an appropriate plea..
It is next insisted that the evidence objected to by the appellant, the conversion or partial conversion of the property, established a defense arising after 'the commencement of the suit, and could only be shown under a plea of puis darrein continuance, and not under the statutory suggestion, citing Feagin v. Pearson, 42 Ala. 332. Whether this case would apply to the statutory suggestion, enacted many years after the rendition of same, we need not decide; for, if it does, it would not be available to the appellant upon this application for rehearing. In the first place, the only objections to the evidence, going to establish the set-off growing out of the conversion, nowhere suggest that it was matter arising after the suit was brought. Nor does appellant’s *125original brief even hint at this point. It questions ■ the evidence, because it went to establish a tort, or set-off, and claims that said set-off should have been specially pleaded and could not be shown under the suggestion. Indeed, the original brief says: “The failure of the sheriff to deliver the property was a tort, and, if the plaintiff was in any way connected with the tort, this could only be raised by a plea of set-off, which defendant had a right to plead.” (Italics ours.) There is not the slightest suggestion that the matter arose after the commencement of the suit and was only available under a plea of puis darrein continuance, and this court cannot go out of its way to reverse cases upon points not made or insisted upon by appellants in their original argument or brief.
The application for rehearing must be overruled.